                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION


    ESTECH SYSTEMS, INC.,
                       Plaintiff,

    v.                                                           Case No. 2:20-cv-00275-JRG-RSP
                                                                 (LEAD CASE)
    BURNCO TEXAS LLC and BURNCO
    ROCK PRODUCTS LTD.,

                     Defendants.



              CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

         Before the Court is the opening claim construction brief of Estech Systems, Inc. (“Plaintiff”)

(Dkt. No. 69),1 the response of BURNCO Texas LLC, BURNCO Rock Products Ltd., Burrow

Global LLC, Hancock Whitney Bank, and Hancock Whitney Corporation, (collectively

“Defendants”) (Dkt. No. 70), and Plaintiff’s reply (Dkt. No. 71). On June 4, 2021, the Court held

a hearing on the issues of claim construction and claim definiteness. Having considered the

arguments and evidence presented by the parties at the hearing and in their briefing, the Court

issues this Order.




1
 Citations to the parties’ filings are to the filing’s number in the docket (Dkt. No.) and pin cites are to the page numbers
assigned through ECF.

                                                             1
                                                   Table of Contents

I.     BACKGROUND ............................................................................................................... 3
       A.  U.S. Patent No. 6,067,349....................................................................................... 3
       B.  U.S. Patents No. 7,068,684, No. 7,123,699, and No. 8,391,298 ............................ 4
       C.  Previous District Court Proceedings ....................................................................... 6
II.    LEGAL PRINCIPLES ................................................................................................... 10
       A.  Claim Construction ............................................................................................... 10
       B.  Departing from the Ordinary Meaning of a Claim Term ...................................... 13
       C.  Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA) ......... 14
III.   AGREED CONSTRUCTIONS...................................................................................... 16
IV.    CONSTRUCTION OF DISPUTED TERMS ............................................................... 16
       A.  U.S. Patent No. 6,067,349..................................................................................... 16
           A-1. “storing the caller ID information in association with the voice
                  mailbox” .................................................................................................... 16
           A-2. “automatically dialing the telephone number at a request of the
                  called party while the called party is listening to the voice
                  message” ................................................................................................... 19
       B.  U.S. Patent No. 7,068,684..................................................................................... 21
           B-1. “a data server coupled to the hub” ............................................................ 21
           B-2. “sufficiently throttling the data sent from the workstation to the
                  telephone to increase a rate of transfer of the audio information
                  during the communicating step” ............................................................... 22
       C.  U.S. Patent No. 7,123,699..................................................................................... 24
           C-1. “coupling an audio path over the channel between the
                  telecommunications device and the voice mail box” ................................ 24
           C-2. “in response to an input at the telecommunications device, sending
                  a user mail box connection message from the second LAN to the
                  first LAN requesting a channel” ............................................................. 266
       D.  U.S. Patent No. 8,391,298..................................................................................... 28
           D-1. “wherein the list of the plurality of telecommunications extensions
                  is stored in a server in the second LAN, and is accessed by the first
                  circuitry across the WAN” ........................................................................ 28
           D-2. “select between observing the list of the plurality of
                  telecommunications extensions coupled to the second LAN or
                  observing a list of the plurality of telecommunications extensions
                  coupled to the third LAN” ........................................................................ 30
           D-3. “circuitry for automatically calling …” .................................................... 32
V.     CONCLUSION ............................................................................................................... 36



                                                               2
I.      BACKGROUND

     Plaintiff alleges infringement of four U.S. Patents: No. 6,067,349 (“’349 Patent”), No.

7,068,684 (“’684 Patent”), No. 7,123,699 (“’699 Patent”), and No. 8,391,298 (“’298 Patent”)

(collectively, the “Asserted Patents”).

        A.       U.S. Patent No. 6,067,349

     In general, the ’349 Patent is directed to technology for using caller ID for dialing out and

creating calling (speed-dial) lists.

     The ’349 Patent issued from an application filed on December 31, 1997.

     The abstract of the ’349 Patent provides:

        A telephone and voice mail (voice processing) system, which is implemented using
        only a single processing system for controlling operation of both the telephone
        system and the voice mail system, permits a user to call back a party using caller
        ID data stored with a voice mail message left by the party calling into the system.
        This is accomplished by storing caller ID information associated with an incoming
        call along with the message placed by the incoming caller and stored within the
        mailbox associated with the called party. Additionally, the caller ID information
        may be used to create a speed dial list within the telephone and voice mail system
        for later use by the user. Such caller ID information may be retrieved from a voice
        mail message left by the calling party, or may be retrieved while conducting a con-
        versation with the incoming call.

     Claim 1 of the ’349 Patent, an exemplary asserted claims, provide as follows (with terms in

dispute emphasized):

             ’349 Patent Claim 1. A method comprising the steps of:
             receiving an incoming call from a calling party over a switched telephone
               network, wherein the incoming call includes caller ID information, wherein
               the caller ID information includes a telephone number of the calling party;
             connecting the incoming call to a voice mailbox;
             storing the caller ID information in association with the voice mailbox,
               wherein the voice mailbox is associated with a called party, and wherein the
               caller ID information is stored in association with a voice message left by the
               calling party for the called party in the voice mailbox; and
             automatically dialing the telephone number at a request of the called party
               while the called party is listening to the voice message.



                                                    3
       B.      U.S. Patents No. 7,068,684, No. 7,123,699, and No. 8,391,298

    The ’684, ’699, and ’298 Patents are each generally directed to technology for improving

Voice over IP systems. More specifically: The ’684 Patent is generally directed to technology for

improved bandwidth sharing between data and IP telephony systems on a network. The ’699 Patent

is generally directed to technology for improving voice mail in an IP telephony system. The ’298

Patent is generally directed to technology for improving phone-number directories in an IP

telephony system.

    These patents are related through priority claims. Each patent lists a priority claim to the

application that issued as the ’684 Patent, which was filed on February 1, 2001. The ’699 Patent

issued from an application that is a continuation-in-part of the ’684 Patent’s application. Similarly,

the ’298 Patent issued from an application that is a continuation-in-part of the ’684 Patent’s

application.

    The abstract of the ’684 Patent provides:

       An information handling system comprises a TCP/IP network connecting a hub to
       a multimedia server and the hub to a data server, and the hub to an IP telephony
       device that is then coupled to a network device. Data sent from the network device
       is addressed for transmission to the data server and is transmitted through the IP
       telephony device to the TCP/IP network. The IP telephony device monitors when
       an amount of data being received over the network falls below a predetermined
       threshold. If this occurs, the IP telephony device will send a signal to the
       multimedia server, which will then generate a congestion signal to send to all or
       selected IP telephony devices in the network to throttle data being received by the
       IP telephony devices from their respective connected network devices.

    The abstract of the ’699 Patent provides:

       In a voice over IP system, an IP telephone includes an LED lamp that indicates a
       voice message has been stored in a remote voice mail system. The IP telephone can
       then access that voice message. The message can also be moved from one remote
       site to another.

    The abstract of the ’298 Patent provides:



                                                  4
       In a Voice over IP system, a user can dial numbers stored in a series of lists, which
       are stored in the system and displayed to the user of an IP telephone. One
       implementation will allow a user to scroll through a list of remote sites. When the
       user finds the desired site, the user is then presented with the same options as a user
       local to that site. All of this can be performed without the need for an operator or a
       printed directory. This system provides an ability for a user to scroll through a list
       of names and phone numbers and then call a person once their name and phone
       number is displayed.

    Claim 29 of the ’684 Patent, Claim 1 of the ’699 Patent, and Claim 1 of the ’298 Patent,

exemplary asserted claims, recite (with terms in dispute emphasized):

         ’684 Patent Claim 29. In an information handling system comprising a hub, a
        multimedia server (“multimedia server”) coupled to the hub, a telephone
        coupled to the hub, a workstation coupled to the hub through the telephone, and
        a data server coupled to the hub, a method comprising the steps of:
         transferring data from the workstation to the telephone, wherein the data sent
           from the
         workstation is addressed for transmission to the data server;
         communicating audio information between the telephone and the multimedia
           server; and
         sufficiently throttling the data sent from the workstation to the telephone to
           increase a rate of transfer of the audio information during the
           communicating step, wherein the throttling step further comprises the step
           of monitoring an amount of the audio information being received by the
           telephone from the multimedia server.

          ’699 Patent Claim 1. In a telecommunications system, a method comprising
        the steps of:
          storing a voice mail message in a voice mail box in a voice mail system within
            a first LAN;
          coupling a second LAN to the first LAN over a WAN, wherein the first LAN,
            the second LAN, and the WAN operate under a mutable network protocol;
          providing a sensory indication on a telecommunications device within the
            second LAN that the voice message is stored in the voice mail box within the
            first LAN; and
          the telecommunications device accessing the voice mail system within the first
            LAN to listen to the voice message stored in the voice mail box,
          wherein the step of the telecommunications device accessing the voice mail
            system within the first LAN to listen to the voice message stored in the voice
            mail box further comprises the steps of:
          establishing a channel between the first and second LANs over the WAN;
          coupling an audio path over the channel between the telecommunications
            device and the voice mail box; and



                                                 5
            streaming voice data containing the voice message from the voice mail box to
              the telecommunications device over the audio path, wherein the establishing
              step further comprises the steps of:
            in response to an input at the telecommunications device, sending a user mail
              box connection message from the second LAN to the first LAN requesting
              a channel, wherein the user mail box connection message includes an
              extension associated with the telecommunications device and an
              identification of the voice mail box;
            assigning the channel by the first LAN; and
            sending a connection established message from the first LAN to the second
              LAN.

            ’298 Patent Claim 1. An information handling system comprising:
            a first local area network (“LAN”);
            a second LAN;
            a wide area network (“WAN”) coupling the first LAN to the second LAN;
            a third LAN coupled to the first and second LANs via the WAN;
            a first telecommunications device coupled to the first LAN;
            a plurality of telecommunications extensions coupled to the second LAN;
            the first LAN including first circuitry for enabling a user of the first
              telecommunications device to observe a list of the plurality of
              telecommunications extensions;
            the first LAN including second circuitry for automatically calling one of the
              plurality of telecommunications extensions in response to the user selecting
              one of the plurality of telecommunications extensions from the observed
              list, wherein the list of the plurality of telecommunications extensions is
              stored in a server in the second LAN, and is accessed by the first circuitry
              across the WAN; and
            a plurality of telecommunications extensions coupled to the third LAN, the
              first LAN including circuitry for enabling the user to select between
              observing the list of the plurality of telecommunications extensions coupled
              to the second LAN or observing a list of the plurality of telecommunications
              extensions coupled to the third LAN.

       C.       Previous District Court Proceedings

    The Court recently construed the Asserted Patents in Estech Systems, Inc. v. Target

Corporation et al., 2:20-cv-00123-JRG-RSP, Dkt. No. 159 (E.D. Tex. Mar. 21, 2021) (the “Target

Markman”). The Court there addressed related claim-construction disputes as follows:




                                                 6
          term             Plaintiff’s         Target Markman              Target Markman
                            Proposal         Defendants’ Proposal            Construction
“wherein the caller ID   Plain and         the voice message file       plain and ordinary
information is stored in ordinary          and the caller ID            meaning
association with a voice meaning; no       information are stored on
message”                 construction      the same hard disk
                         necessary.
• ’349 Patent Claim 1
“automatically dialing      Plain and      while a voice message is     plain and ordinary
the telephone number        ordinary       audibly played to the        meaning
at a request of the         meaning; no    called party, initiating a
called party while the      construction   connection request for a
called party is listening   necessary.     call from the called party
to the voice message”                      to the calling party
                                           without the called party
•   ’349 Patent Claim 1                    dialing any digit of the
                                           telephone number of the
                                           calling party

“a data server coupled      Plain and      a data server wired to the   a data server
to the hub”                 ordinary       hub                          communicatively
                            meaning; no                                 connected to the hub
•   ’684 Patent Claims      construction   alternatively,
    29, 36, 37              necessary.     • a data server
                                               connected to the hub
                                               where the connection
                                               is a wired
                                               connection.
“sufficiently throttling    Plain and      reducing the number of    plain and ordinary
the data sent from the      ordinary       data packets sent from    meaning
workstation to the          meaning; no    the workstation to the
telephone to increase a     construction   telephone to comply with
rate of transfer of the     necessary.     a predetermined quality
audio information                          of service level of audio
during the                                 allowing for no
communicating step”                        discernable audio
                                           decrease in quality
•   ’684 Patent Claims
    29, 36, 37




                                              7
         term             Plaintiff’s          Target Markman             Target Markman
                           Proposal          Defendants’ Proposal           Construction
“coupling an audio path Plain and          creating a dedicated        communicatively
over the channel        ordinary           electrical connection for   connecting a path
between the             meaning; no        the flow of audio           capable of transferring
telecommunications      construction       information between the     audio information such
device and the voice    necessary.         telecommunications          as voice data over the
mail box”                                  device and the voice mail   channel between the
                                           box                         telecommunications
•   ’699 Patent Claim 1                                                device and the voice
                                                                       mail box



“in response to an input    Plain and      requesting a dedicated      plain and ordinary
at the                      ordinary       electrical connection       meaning
telecommunications          meaning; no    between the first LAN
device, sending a user      construction   and second LAN for the
mail box connection         necessary.     transfer of real-time
message from the                           audio data in response to
second LAN to the first                    an input at the
LAN requesting a                           telecommunications
channel”                                   device

•   ’699 Patent Claim 1
“wherein the list of the    Plain and      the alpha-numeric          plain and ordinary
plurality of                ordinary       depiction of all telephone meaning
telecommunications          meaning; no    extensions for all
extensions is stored in a   construction   telephones located on the
server in the second        necessary.     second LAN is stored in
LAN, and is accessed                       memory located on the
by the first circuitry                     second LAN
across the WAN”

•   ’298 Patent Claim 1




                                             8
         term                 Plaintiff’s        Target Markman              Target Markman
                               Proposal       Defendants’ Proposal             Construction
“select between             Plain and       determine which of two       select which of two
observing the list of the   ordinary        [lists of the plurality of   [lists of the plurality of
plurality of                meaning; no     telecommunications           telecommunications
telecommunications          construction    extensions] is displayed     extensions] is to be
extensions coupled to       necessary.      to the user                  audibly or visibly
the second LAN or                                                        displayed to the user
observing a list of the
plurality of
telecommunications
extensions coupled to
the third LAN”

•   ’298 Patent Claim 1
“second circuitry for       Plain and       This is a 112 ¶ 6 claim      not §112, ¶ 6; plain
automatically calling       ordinary        element.                     and ordinary meaning
one of the plurality of     meaning; no
telecommunications          construction    function:
extensions in response      necessary.      • automatically calling
to the user selecting                          one of the plurality of
one of the plurality of                        telecommunications
telecommunications                             extensions in
extensions from the                            response to the user
observed list”                                 selecting one of the
                                               plurality of
•   ’298 Patent Claim 1                        telecommunications
                                               extensions from the
                                               observed list
                                            structure:
                                            • DSP structure
                                                disclosed at 4:26-56,
                                                5:33-38, 6:9-23,
                                                8:66- 9:24 and
                                                equivalents thereof,
                                                including then
                                                existing Texas
                                                Instrument 5410
                                                DSPs




                                               9
              term             Plaintiff’s         Target Markman             Target Markman
                                Proposal        Defendants’ Proposal             Construction
 “second circuitry for       Plain and         This is a 112 ¶ 6 claim      not §112, ¶ 6; plain
 automatically calling       ordinary          element.                     and ordinary meaning
 the second telephone        meaning; no
 extension in response       construction      function:
 to the user selecting the   necessary.        • automatically calling
 second telephone                                 the second telephone
 extension from the                               extension in response
 viewed list”                                     to the user selecting
                                                  the second telephone
 •    ’298 Patent Claim 9                         extension from the
                                                  viewed list
                                               structure:
                                               • DSP structure
                                                   disclosed at 4:26-56,
                                                   5:33-38, 6:9-23,
                                                   8:66- 9:24 and
                                                   equivalents thereof,
                                                   including then
                                                   existing Texas
                                                   Instrument 5410
                                                   DSPs



II.      LEGAL PRINCIPLES

         A.      Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim
                                                 10
term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

     “The claim construction inquiry … begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples



                                                  11
appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a



                                                  12
term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

explained the role of extrinsic evidence in claim construction:

         In some cases, however, the district court will need to look beyond the patent’s
         intrinsic evidence and to consult extrinsic evidence in order to understand, for
         example, the background science or the meaning of a term in the relevant art during
         the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
         (a patent may be “so interspersed with technical terms and terms of art that the
         testimony of scientific witnesses is indispensable to a correct understanding of its
         meaning”). In cases where those subsidiary facts are in dispute, courts will need to
         make subsidiary factual findings about that extrinsic evidence. These are the
         “evidentiary underpinnings” of claim construction that we discussed in Markman,
         and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 331–32 (2015).

         B.       Departing from the Ordinary Meaning of a Claim Term

     There are “only two exceptions to [the] general rule” that claim terms are construed according

to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

specification or during prosecution.”2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

(Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

in two instances: lexicography and disavowal.”). The standards for finding lexicography or

disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

     To act as his own lexicographer, the patentee must “clearly set forth a definition of the

disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669


2
  Some cases have characterized other principles of claim construction as “exceptions” to the general rule, such as the
statutory requirement that a means-plus-function term is construed to cover the corresponding structure disclosed in
the specification. See, e.g., CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).

                                                         13
F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

    To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

        C.      Functional Claiming and 35 U.S.C. § 112, ¶ 6 (pre-AIA) / § 112(f) (AIA)

    A patent claim may be expressed using functional language. See 35 U.S.C. § 112, ¶ 6;

Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1347–49 & n.3 (Fed. Cir. 2015) (en banc in

relevant portion). § 112, ¶ 6, provides that a structure may be claimed as a “means … for

performing a specified function” and that an act may be claimed as a “step for performing a

specified function.” Masco Corp. v. United States, 303 F.3d 1316, 1326 (Fed. Cir. 2002).

    But § 112, ¶ 6 does not apply to all functional claim language. There is a rebuttable

presumption that § 112, ¶ 6 applies when the claim language includes “means” or “step for” terms,

and that it does not apply in the absence of those terms. Masco Corp., 303 F.3d at 1326;

Williamson, 792 F.3d at 1348. The presumption stands or falls according to whether one of

ordinary skill in the art would understand the claim with the functional language, in the context of

the entire specification, to denote sufficiently definite structure or acts for performing the function.

See Media Rights Techs., Inc. v. Capital One Fin. Corp., 800 F.3d 1366, 1372 (Fed. Cir. 2015)

(§ 112, ¶ 6 does not apply when “the claim language, read in light of the specification, recites
                                                  14
sufficiently definite structure” (quotation marks omitted) (citing Williamson, 792 F.3d at 1349;

Robert Bosch, LLC v. Snap-On Inc., 769 F.3d 1094, 1099 (Fed. Cir. 2014))); Williamson, 792 F.3d

at 1349 (§ 112, ¶ 6 does not apply when “the words of the claim are understood by persons of

ordinary skill in the art to have sufficiently definite meaning as the name for structure”); Masco

Corp., 303 F.3d at 1326 (§ 112, ¶ 6 does not apply when the claim includes an “act” corresponding

to “how the function is performed”); Personalized Media Communications, L.L.C. v. International

Trade Commission, 161 F.3d 696, 704 (Fed. Cir. 1998) (§ 112, ¶ 6 does not apply when the claim

includes “sufficient structure, material, or acts within the claim itself to perform entirely the recited

function … even if the claim uses the term ‘means.’” (quotation marks and citation omitted)).

    When it applies, § 112, ¶ 6 limits the scope of the functional term “to only the structure,

materials, or acts described in the specification as corresponding to the claimed function and

equivalents thereof.” Williamson, 792 F.3d at 1347. Construing a means-plus-function limitation

involves multiple steps. “The first step … is a determination of the function of the means-plus-

function limitation.” Medtronic, Inc. v. Advanced Cardiovascular Sys., Inc., 248 F.3d 1303, 1311

(Fed. Cir. 2001). “[T]he next step is to determine the corresponding structure disclosed in the

specification and equivalents thereof.” Id. A “structure disclosed in the specification is

‘corresponding’ structure only if the specification or prosecution history clearly links or associates

that structure to the function recited in the claim.” Id. The focus of the “corresponding structure”

inquiry is not merely whether a structure is capable of performing the recited function, but rather

whether the corresponding structure is “clearly linked or associated with the [recited] function.”

Id. The corresponding structure “must include all structure that actually performs the recited

function.” Default Proof Credit Card Sys. v. Home Depot U.S.A., Inc., 412 F.3d 1291, 1298 (Fed.

Cir. 2005). However, § 112 does not permit “incorporation of structure from the written



                                                   15
description beyond that necessary to perform the claimed function.” Micro Chem., Inc. v. Great

Plains Chem. Co., 194 F.3d 1250, 1258 (Fed. Cir. 1999).

        For § 112, ¶ 6 limitations implemented by a programmed general purpose computer or

microprocessor, the corresponding structure described in the patent specification must include an

algorithm for performing the function. WMS Gaming Inc. v. Int’l Game Tech., 184 F.3d 1339,

1349 (Fed. Cir. 1999). The corresponding structure is not a general purpose computer but rather

the special purpose computer programmed to perform the disclosed algorithm. Aristocrat Techs.

Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1333 (Fed. Cir. 2008).

III.      AGREED CONSTRUCTIONS

        The parties have agreed to constructions set forth in their Joint Claim Construction Chart

Pursuant to Rule 4-5(d) (Dkt. No. 72). Based on the parties’ agreement, the Court hereby adopts

the agreed constructions.

IV.       CONSTRUCTION OF DISPUTED TERMS

          A.      U.S. Patent No. 6,067,349

                  A-1.    “storing the caller ID information in association with the voice
                          mailbox”

           Disputed Term3                    Plaintiff’s Proposed                  Defendants’ Proposed
                                                Construction                            Construction
    “storing the caller ID              plain and ordinary meaning             the voice message file and the
    information in association                                                 caller ID information are
    with the voice mailbox”                                                    stored in the same system

    •   ’349 Patent Claim 1




3
  For all term charts in this order, the claims in which the term is found are listed with the term but: (1) only the
highest-level claim in each dependency chain is listed, and (2) only asserted claims identified in the parties’ Joint
Claim Construction Chart Pursuant to Rule 4-5(d) (Dkt. No. 72) are listed.

                                                        16
     The Parties’ Positions

     Plaintiff submits: The issue with respect to this term is similar to the issue addressed by the

Court in the Target Case when construing “wherein the caller ID information is stored in

association with a voice message.” A plain reading of the claim language establishes that the caller

ID information is necessarily stored in association with the voice mailbox but this does not require

that the two be stored in the same file.4 Dkt. No. 69 at 28–29.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’349 Patent col.10 ll.25–31.

     Defendants respond: The ’349 Patent describes that the caller ID information and the voice

message are stored together on the same hard disk, “and makes a passing reference to ‘some other

memory means’ that remains undescribed in the specification.” More specifically, the patent states

that caller ID information “is retrieved and stored by a telephone call/voice processing system”

(quoting ’349 Patent col.1 ll.37–38 (Defendants’ emphasis)). Indeed, the patent specifies that the

invention is a “single processing system for controlling operation of both the telephone system and

the voice mail system” and that it is “implemented using only a single processing system” (quoting

id. at [57] Abstract). The patent does not describe communication between distinct systems to store

caller ID in association with the voice message. This means that a single system stores both the

caller ID in association with the voice message file. Dkt. No. 70 at 11–13.

     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

support their position: ’349 Patent, at [57] Abstract, col.1 ll.11–14, col.1 ll.37–38, col.2 ll.53–55,

col.2 ll.59–64, col.3 ll.44–47, col.8 ll.6–10, col.8 ll.16–17, col.8 ll.32–35, col.8 ll.46–47, col.9 ll.6–

15, col.9 ll.22–24, col.9 ll.36–40.


4
 Defendants originally proposed that the term be construed as “the caller ID information is stored within the voice
message file in the voice mailbox.” Dkt. No. 58-2 at 4.

                                                        17
    Plaintiff replies: Nothing in the description of the embodiments warrants limiting storage of

the caller ID information and the voice mailbox to the same system. Dkt. No. 71 at 11–12.

    Analysis

    The issue in dispute appears to be whether storing caller ID “in association with” the voice

mailbox is coextensive with storing the caller ID and voice mailbox in the same system. It is not.

    The Court declines to inject a “same system” limitation into the claim. Specifically, this

limitation injects ambiguity into otherwise plain claim language. For instance, the ’349 Patent

provides “[a] telephone and voice mail (voice processing) system, which is implemented using

only a single processing system for controlling operation of both the telephone system and the

voice mail system.” ’349 Patent, at [57] Abstract (emphasis added). The patent also provides that

“[t]he present invention relates in general to telephone and voice processing systems, and in

particular, to a telephone call/voice processing system that uses caller ID information for dialing

out and creating calling lists.” Id. at col.1 ll.11–14; see also, id. at col.1 ll.37–38 (“In the present

invention, caller ID information is retrieved and stored by a telephone call/voice processing

system.”). The patent further describes an exemplary system that includes other systems: “system

100 for telephone call and voice processing” includes a “digital signal processor (‘DSP’) 102”

which includes an “automatic gain control (‘AGC’) 502 … system.” Id. at figs.1, 5, col.2 l.49 –

col.3 l.10. The patent also describes that a “system” may include a “peripheral card” coupled to

the system. See, e.g., id. at col.2 ll.7–9 (“FIG. 1 illustrates, in block diagram form, components of

a telephone call/voice processing system; … FIG. 3 illustrates, in block diagram form, components

of a port card implemented within the telephone call/voice processing system of FIG. 1”), col.5

ll.7–10 (“Referring next to FIG. 3, there is illustrated peripheral-card (‘p-card’) 300, which is

coupled to main board 190 of system 100.”). In context, “system” denotes a generic collection of



                                                  18
components and functions and can evolve to encompass both a specific collection of components

and components coupled to that collection. The term “system” alone is not used to delineate one

collection from another. Injecting a “same system” limitation into Claim 1, which is a method

claim that does not recite “system,” threatens to obfuscate or improperly limit claim scope rather

than clarify claim scope.

     Accordingly, the Court rejects Defendants’ proposed construction and determines that this

term has its plan and ordinary meaning without the need for further construction.

               A-2.    “automatically dialing the telephone number at a request of the called
                       party while the called party is listening to the voice message”

        Disputed Term                    Plaintiff’s Proposed            Defendants’ Proposed
                                            Construction                      Construction
 “automatically dialing the         plain and ordinary meaning       while a voice message is
 telephone number at a request                                       audibly played to the called
 of the called party while the                                       party, initiating a connection
 called party is listening to the                                    request for a call from the
 voice message”                                                      called party to the calling
                                                                     party without the called party
 •   ’349 Patent Claim 1                                             dialing any digit of the
                                                                     telephone number of the
                                                                     calling party


     The Parties’ Positions

     Plaintiff submits: “Defendants’ proposed construction adds ambiguity to the term by requiring

entry of a phone number without actually dialing the phone number.” Dkt. No. 69 at 29–30.

     Defendants respond: As described in the ’349 Patent, a user listening to a voicemail message

may request automatic dialing of the phone number that left the message by pressing a “redial key”

to initiate the dialing task. The “redial key” “is not a digit of the phone number.” Plaintiff “has not

identified any other embodiments beyond the repeated description of this action.” And this term

should be construed to “ensure the claims of the ’349 Patent are afforded their scope as evidenced



                                                  19
by what the applicant had in its possession as of the filing of the ’349 Patent.” Dkt. No. 70 at 14–

15.

      In addition to the claims themselves, Defendants cite the following intrinsic evidence to

support their position: ’349 Patent col.8 ll.43–49, col.9 ll.8–11, col.9 ll.29–35; Dkt. No. 70-5 at

110–15, 114, Dkt. No. 70-5 at 118–26, 119, Dkt. No. 70-5 at 127–29.

      Plaintiff replies: This term consists of common words with plain meanings and there is no

basis for straying from the plain meaning of the term. Dkt. No. 71 at 12–14.

      Analysis

      The issue in dispute appears to distill to whether the “request” in the phrase “automatically

dialing the telephone number at a request of the called party” necessarily excludes selecting a digit

of the telephone number. It does not.

      The Court addressed this issue, including substantially identical arguments and evidence, in

the Target Case. Target Markman at 17–19. The Court is not persuaded by Defendants’ argument

and evidence here that the Court’s previous construction is incorrect. Thus, the Court reiterates the

Target Markman ruling and reasoning, rejects Defendants’ proposed construction, and adopts the

Target Markman construction.

      Accordingly, the Court rejects Defendants’ proposed construction and determines that this

term has its plan and ordinary meaning without the need for further construction.




                                                 20
        B.      U.S. Patent No. 7,068,684

                B-1.    “a data server coupled to the hub”

        Disputed Term                    Plaintiff’s Proposed           Defendants’ Proposed
                                             Construction                     Construction
 “a data server coupled to the      a data server                    a data server wired to the hub
 hub”                               communicatively coupled to
                                    the hub                          alternatively,
 •   ’684 Patent Claims 29,                                          • a data server connected to
     36, 37                                                              the hub where the
                                                                         connection is a wired
                                                                         connection

     The Parties’ Positions

     Plaintiff submits: The term “coupled” is used according to its customary meaning, which is

not limited to a wired connection. And the description of embodiments of the invention do not

support narrowing the meaning of “coupled” to a wired connection. Notably, while the ’684 Patent

describes using Ethernet as a data transfer protocol, Ethernet is expressly an exemplary protocol

and is not limited to a wired connection in any event. Dkt. No. 69 at 10–13.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’349 Patent col.3 l.67 – col.4 l.1.

     Defendants respond: “The ’684 Patent consistently, and exclusively, uses the word ‘coupled’

to describe a wired connection.” Further, in the relevant time period, “coupling” meant a wired

connection because “wireless connections were not contemplated for the connections in the

described systems.” Thus, the Court should “limit the scope of the claims of the ’684 Patent to

what was actually in the Applicants’ possession in 2001.” Dkt. No. 70 at 15–17.

     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

support their position: ’684 Patent col.4 ll.6–12, col.5 ll.23–25, col.5 ll.36–42, col.10 ll.40–43.

col.11 ll.2–4, col.11 ll.65–67.



                                                    21
     Plaintiff replies: Defendants’ argument is the same as that addressed by the Court in the Target

Case. As recognized in the Target Markman, “coupled” is not limited to a wired connection. Dkt.

No. 71 at 6.

     Analysis

     The issue in dispute is whether the coupling of the data server to the hub necessarily excludes

all coupling other than a wired connection. It does not.

     The Court addressed this issue, including substantially identical arguments and evidence, in

the Target Case. Target Markman at 20–22. The Court is not persuaded by Defendants’ argument

and evidence here that the Court’s previous construction is incorrect. Thus, the Court reiterates the

Target Markman ruling and reasoning, rejects Defendants’ proposed construction, and adopts the

Target Markman construction.

     Accordingly, the Court construes this term as follows:

           •    “a data server coupled to the hub” means “a data server communicatively

                connected to the hub.”

                B-2.   “sufficiently throttling the data sent from the workstation to the
                       telephone to increase a rate of transfer of the audio information
                       during the communicating step”

        Disputed Term                   Plaintiff’s Proposed            Defendants’ Proposed
                                           Construction                      Construction
 “sufficiently throttling the      plain and ordinary meaning       reducing the number of data
 data sent from the                                                 packets sent from the
 workstation to the telephone                                       workstation to the telephone
 to increase a rate of transfer                                     to comply with a
 of the audio information                                           predetermined quality of
 during the communicating                                           service level of audio
 step”                                                              allowing for no discernable
                                                                    audio decrease in quality
 •   ’684 Patent Claims 29,
     36, 37




                                                 22
    The Parties’ Positions

    Plaintiff submits: The meaning of this term is plain without construction. It is not limited to

“reducing the number of data packets,” or “comply[ing] with a predetermined quality of service

level of audio,” or “allowing for no discernable audio decrease in quality.” The description of

embodiments of the invention does not support limiting this term as Defendants suggest. In fact,

the ’684 Patent describes throttling of “data” rather than “data packets” and allowing a decrease in

audio quality rather than precluding it. Dkt. No. 69 at 13–15.

    In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’684 Patent col.12 ll.36–45.

    Defendants respond: The only guide to the sufficiency of throttling provided in the ’684 Patent

is “the use of Quality of Service (‘QoS’)-based throttling.” And “[g]iven the patent’s use of the

term amount, it is clear that what is contemplated by throttling, in part, is the number of data

packets (e.g., a level)” (Defendants’ emphasis). In fact, the patent describes that the throttling is

triggered by a threshold number of data packets. Dkt. No. 70 at 17–19.

    In addition to the claims themselves, Defendants cite the following intrinsic evidence to

support their position: ’684 Patent, at [57] Abstract, col.1 ll.56–58, col.4 ll.43–46, col.12 l.13,

col.12 ll.36–45, col.13 ll.17–49, col.13 l.54 – col.14 l.12, col.14 ll.41–46; Dkt. No. 70-6 at 304–

24, 322.

    Plaintiff replies: Defendants’ argument is the same as that addressed by the Court in the Target

Case. Dkt. No. 71 at 6.

    Analysis

    There appear to be two issues in dispute. First, whether “throttling the data” necessarily entails

“reducing the number of data packets.” It does not. Second, whether “sufficiently” throttling the



                                                 23
data “to increase a rate of transfer of the audio information” necessarily entails “comply[ing] with

a predetermined quality of service level of audio allowing for no discernable audio decrease in

quality.” It does not.

     The Court addressed these issues, including substantially identical arguments and evidence,

in the Target Case. Target Markman at 22–24. The Court is not persuaded by Defendants’

argument and evidence here that the Court’s previous construction is incorrect. Thus, the Court

reiterates the Target Markman ruling and reasoning, rejects Defendants’ proposed construction,

and adopts the Target Markman construction.

     Accordingly, the Court rejects Defendants’ proposed construction and determines that this

term has its plain and ordinary meaning without the need for further construction.

        C.      U.S. Patent No. 7,123,699

                C-1.     “coupling an audio path over the channel between the
                         telecommunications device and the voice mail box”

        Disputed Term                   Plaintiff’s Proposed            Defendants’ Proposed
                                           Construction                       Construction
 “coupling an audio path over      communicatively connecting        creating a dedicated electrical
 the channel between the           a path capable of transferring    connection for the flow of
 telecommunications device         audio information such as         audio information between
 and the voice mail box”           voice data over the channel       the telecommunications
                                   between the                       device and the voice mail box
 •   ’699 Patent Claim 1           telecommunications device
                                   and the voice mail box


     The Parties’ Positions

     Plaintiff submits: The meaning of this term is plain without construction. “Coupling” has its

customary meaning, just as in the “… coupled to the hub” limitation. Coupling an audio path over

a channel does not require a dedicated electrical connection. Dkt. No. 69 at 17–19.

     In addition to the claims themselves, Plaintiff cites the following extrinsic evidence to support

its position: Microsoft Computer Dictionary at 81 (4th ed 1999), “channel” (Dkt. No. 69-7 at 7).

                                                 24
     Defendants respond: The “coupling an audio path” limitation requires creating a dedicated

connection. Further, the audio path is coupled over a “channel.” “As used in the context of

communications, the channel serves to carry or transfer information.” Thus, the channel of the

audio path is “an electrical connection used for the flow of audio information.” Further, “the only

way the ’699 Patent describes the claimed path is by its temporary nature.” Dkt. No. 70 at 20–22.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’699 Patent figs.11, 12, col.11 ll.11–16,

col.11 ll.31–33, col.11 ll.55–63, col.12 ll.14–16, col.12 ll.39–45. Extrinsic evidence: Microsoft

Computer Dictionary at 81 (4th ed 1999), “channel” (Dkt. No. 70-9 at 5).

     Plaintiff replies: Defendants’ argument is substantially the same as that addressed by the Court

in the Target Case. As recognized in the Target Markman, the coupling is not necessarily

temporary. Dkt. No. 71 at 7–8.

     Analysis

     There appear to be two issues in dispute. First, whether the “coupling” requires creating a

temporary dedicated connection. It does not. Second, whether the coupling is necessarily

“electrical.” It is not.

     The Court addressed substantially identical issues in the Target Case. Target Markman at 26–

29. The Court is not persuaded by Defendants’ argument and evidence here that the Court’s

previous construction is incorrect. Notably, the Court there addressed whether the description of a

temporary voice channel limited the claims to a dedicated connection through the limitation

“coupling a second LAN to the first LAN over a WAN.” Id. at 26–27. There, the Court determined

that the description was not limiting as not all communication routes between coupled LANs were

described as temporary. Id. at 27. While the argument here is more specifically directed to the



                                                 25
limitation of “coupling an audio path over the channel …” and the patent describes tearing down

an exemplary “voice channel” after use (see, e.g., ’699 Patent col.11 ll.55–63), Defendants have

not identified anything in the description that meets the exacting standard required to limit the

claim language as Defendants propose. Thus, the Court reiterates the Target Markman ruling and

reasoning, rejects Defendants’ proposed construction, and adopts the Target Markman

construction.

     Accordingly, the Court construes this term as follows:

           •    “coupling an audio path over the channel between the telecommunications device

                and the voice mail box” means “communicatively connecting a path capable of

                transferring audio information such as voice data over the channel between the

                telecommunications device and the voice mail box.”

                C-2.   “in response to an input at the telecommunications device, sending a
                       user mail box connection message from the second LAN to the first
                       LAN requesting a channel”

        Disputed Term                  Plaintiff’s Proposed              Defendants’ Proposed
                                           Construction                        Construction
 “in response to an input at the   plain and ordinary meaning        requesting a dedicated
 telecommunications device,                                          electrical connection between
 sending a user mail box                                             the first LAN and second
 connection message from the                                         LAN for the transfer of real-
 second LAN to the first LAN                                         time voice data in response to
 requesting a channel”                                               an input at the
                                                                     telecommunications device
 •   ’699 Patent Claim 1

     The Parties’ Positions

     Plaintiff submits: The meaning of this term is plain without construction. The requested

“channel” here is not limited to an “electrical connection” nor is it necessarily “dedicated.” Further,

the claim recites voice data without limiting it to real-time voice data as Defendants propose. Dkt.

No. 69 at 19–20.

                                                  26
    Defendants respond: For the reasons set forth for “coupling an audio path over the channel,”

the channel is a dedicated electrical connection “with some form of temporary nature.” And as

described in the ’699 Patent, the audio information is transferred over the channel in real time.

“Indeed, if the voice packets were not retrieved in real time, the entire message would need to be

downloaded into memory at the user’s device in order to play understandable audio and would run

afoul of the ‘streaming’ aspect of this claim.” Dkt. No. 70 at 22–23.

    In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’699 Patent col.10 ll.16–17, col.11 ll.31–

35, col.11 ll.55–63, col.11 l.66 – col.12 l.9. Extrinsic evidence: Microsoft Computer Dictionary

at 81 (4th ed 1999), “channel” (Dkt. No. 70-9 at 5).

    Plaintiff replies: Defendants argument is the same as that addressed by the Court in the Target

Case. Dkt. No. 71 at 8–9.

    Analysis

    There are two issues in dispute. First, whether the channel is limited to “a dedicated

electrical connection.” It is not. Second, whether the channel is necessarily for “transfer of real-

time audio data.” It is not.

    The Court addressed these issues, including substantially identical arguments and evidence,

in the Target Case. Target Markman at 30–32. The Court is not persuaded by Defendants’

argument and evidence here that the Court’s previous construction is incorrect. Thus, the Court

reiterates the Target Markman ruling and reasoning, rejects Defendants’ proposed construction,

and adopts the Target Markman construction.

    Accordingly, the Court rejects Defendants’ proposed construction and determines that this

term has its plain and ordinary meaning without the need for further construction.



                                                27
       D.      U.S. Patent No. 8,391,298

               D-1.    “wherein the list of the plurality of telecommunications extensions is
                       stored in a server in the second LAN, and is accessed by the first
                       circuitry across the WAN”

         Disputed Term                    Plaintiff’s Proposed           Defendants’ Proposed
                                             Construction                      Construction
 “wherein the list of the plurality   plain and ordinary meaning     the alpha-numeric depiction
 of telecommunications                                               of all telephone extensions
 extensions is stored in a server                                    for all telephones located on
 in the second LAN, and is                                           the second LAN is stored in
 accessed by the first circuitry                                     memory located on the
 across the WAN”                                                     second LAN

 •   ’298 Patent Claim 1

     The Parties’ Positions

     Plaintiff submits: The meaning of this term is plain without construction. Notably, a list of

telecommunication extensions is not coextensive with an alpha-numeric depiction of telephone

extensions. Nor does a list that contains a plurality of extensions necessarily contain “all”

extensions. Nor is storing a list in a server coextensive with storing a list in memory. Dkt. No. 69

at 20–22.

     Defendants respond: “The ’298 Patent [] discloses that the extension numbers for a particular

LAN are stored in the hard disk drive 403 of the server for that LAN; this intrinsic record disclosure

is consistent with both the claim language and the only described support for this element.” During

prosecution of the patent, the applicant reiterated that the “list … stored in a server in the second

LAN” must be “found within the second LAN, not outside the second LAN.” Finally, “the only

written description support for the claimed ‘list of the plurality of telecommunications extensions’”

is a “list of names and phone numbers.” Dkt. No. 70 at 24–25.




                                                 28
     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

support their position: ’298 Patent col.2 ll.46–62, col.3 ll.62–65, col.11 l.38, col.13 ll.44–46; Dkt.

No. 70-8 at 139–153, 151, Dkt. No. 70-8 at 174–91, 1855, Dkt. No. 70-8 at 220–49, 231.

     Plaintiff replies: Defendants argument is the same as that addressed by the Court in the Target

Case. Dkt. No. 71 at 9.

     Analysis

     The dispute appears to distill to four issues: First, whether the list is necessarily stored in the

second LAN. It is, but it is expressly stored in a server in the second LAN rather than just

“memory” in the second LAN. Second, whether the list necessarily includes all

telecommunications devices in the second LAN. It does not. Third, whether the list necessarily is

an “alpha-numeric depiction.” It is not. Fourth, whether “telecommunication extensions” are

necessarily “telephone extensions.” They are not.

     The Court addressed these issues, including substantially identical arguments and evidence,

in the Target Case. Target Markman at 37–39. The Court is not persuaded by Defendants’

argument and evidence here that the Court’s previous construction is incorrect. Thus, the Court

reiterates the Target Markman ruling and reasoning, rejects Defendants’ proposed construction,

and adopts the Target Markman construction.

     Accordingly, the Court rejects Defendants’ proposed construction and determines that this

term has its plain and ordinary meaning without the need for further construction.




5
 The relevant portion of the January 22, 2008 Amendment appears twice in Defendants’ Ex. H, first at page 185 and
second at page 189 of Dkt. No. 133-8.

                                                       29
                D-2.   “select between observing the list of the plurality of
                       telecommunications extensions coupled to the second LAN or
                       observing a list of the plurality of telecommunications extensions
                       coupled to the third LAN”

        Disputed Term                   Plaintiff’s Proposed               Defendants’ Proposed
                                            Construction                        Construction
 “select between observing the     select which of two [lists of       select which of two [lists of
 list of the plurality of          the plurality of                    the plurality of
 telecommunications                telecommunications                  telecommunications
 extensions coupled to the         extensions] is to be audibly or     extensions coupled to the
 second LAN or observing a         visibly displayed to the user       second or third LAN] is to be
 list of the plurality of                                              audibly or visibly displayed
 telecommunications                                                    to the user
 extensions coupled to the
 third LAN”

 •   ’298 Patent Claim 1

     The Parties’ Positions

     Plaintiff submits: Defendants’ proposed construction is improperly limiting. Notably, the

claim does not require displaying a list, which is separately recited in a dependent claim. Dkt. No.

69 at 22–23.

     Defendants respond: “Defendants agree with Plaintiff’s new proposed construction to the

extent the ‘lists of the plurality of telecommunications extensions’ are the ‘the list of the plurality

of telecommunications extensions coupled to the [second or third] LAN.’” Dkt. No. 70 at 25–26.

     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

support their position: ’298 Patent col.11 ll.2–47, col.13 ll.44–46.

     Plaintiff replies: “Defendants propose a modification of the Court’s prior construction that

would further limit the ‘lists’ to specific embodiments in the specification.” Dkt. No. 71 at 9.

     Analysis

     The issue in dispute appears to be whether the lists that are selected for display to the user are

necessarily lists of telecommunication extensions coupled to the second or third LAN. They are.

                                                  30
    While this term was construed by the Court in the Target Case, the parties did not there raise

the dispute here before the Court. The Court reiterates its reasoning set forth in the Target

Markman, but modifies the construction to clarify what is plain from the claim language. Namely,

the selection is between “the list of the plurality of telecommunications extensions coupled to the

second LAN” and “a list of the plurality of telecommunications extensions coupled to the third

LAN” recited in the claims. At the hearing, the parties agreed to the construction set forth below.

    Accordingly, the Court construes this term as follows:

           •   “select between observing the list of the plurality of telecommunications

               extensions coupled to the second LAN or observing a list of the plurality of

               telecommunications extensions coupled to the third LAN” means “select which of

               a list of the plurality of telecommunications extensions coupled to the second

               LAN and a list of the plurality of telecommunications extensions coupled to the

               third LAN is to be audibly or visibly displayed to the user.”




                                                31
               D-3.    “circuitry for automatically calling …”

        Disputed Term                   Plaintiff’s Proposed            Defendants’ Proposed
                                           Construction                       Construction
 “circuitry for automatically      Plain and ordinary meaning;       This is a 112 ¶ 6 claim
 calling one of the plurality of   no construction necessary.        element.
 telecommunications
 extensions in response to the                                       function:
 user selecting one of the                                           • automatically calling one
 plurality of                                                           of the plurality of
 telecommunications                                                     telecommunications
 extensions from the observed                                           extensions in response to
 list, wherein the list of the                                          the user selecting one of
 plurality of                                                           the plurality of
 telecommunications                                                     telecommunications
 extensions is stored in a                                              extensions from the
 server in the second LAN,                                              observed list
 and is accessed by the first                                        structure:
 circuitry across the WAN”                                           • DSP structure disclosed at
                                                                         4:26-56, 5:33-38, 6:9-23,
 •   ’298 Patent Claim 1
                                                                         8:66-9:24 and equivalents
                                                                         thereof, including then
                                                                         existing Texas Instrument
                                                                         5410 DSPs

     The Parties’ Positions

     Plaintiff submits: This term is not governed by 35 U.S.C. § 112, ¶ 6. The claim-recited

“circuitry” in combination with the claim-recited description of its operation is sufficiently

structural to maintain the presumption against § 112, ¶ 6. Further, if the term is analyzed under

§ 112, ¶ 6, Defendants’ proposed structure improperly includes a number of structural features not

necessary to the claim-recited functions. Dkt. No. 69 at 23–28.

     In addition to the claims themselves, Plaintiff cites the following intrinsic evidence to support

its position: ’298 Patent col.4 ll.26–56.

     Defendants respond: The circuitry of this term is defined by what it does rather than what it

is. Neither the adjectival qualification nor the description of the operation of the claimed circuitry



                                                 32
provide any definite structure. Indeed, there is unrebutted expert testimony that this term is not

sufficiently definite. As such, this term is subject to § 112, ¶ 6. Dkt. No. 70 at 26–30.

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

evidence to support their position: Intrinsic evidence: ’298 Patent col.4 ll.26–56, col.5 ll.33–38,

col.6 ll.9–23, col.8 l.66 – col.9 l.24. Extrinsic evidence: Souri Decl.6 ¶¶ 24–26 (Defendants’ Ex.

G, Dkt. No. 70-7).

     Plaintiff replies: Defendants present argument and evidence that is nearly identical to that

addressed, and rejected, in the Target Case. Dkt. No. 71 at 10–11.

     Plaintiff cites further extrinsic evidence to support its position: Souri Decl. at ¶ 1 and p. 9

(Dkt. No. 70-7 at 3, 11).

     Analysis

     There are two issues in dispute. First, whether the “circuitry” term is governed by 35 U.S.C.

§ 112, ¶ 6. Second, if the term is governed by the statute, whether the Defendants’ have identified

the appropriate structure. The Court determines that this term is not governed by § 112, ¶ 6 and

therefore does not address the second issue.

     The Court addressed these issues, including substantially identical arguments and evidence,

in the Target Case. Target Markman at 43–47. The Court is not persuaded by Defendants’

argument and evidence here that the Court’s previous construction is incorrect. Thus, the Court

reiterates the Target Markman ruling and reasoning, rejects Defendants’ proposed construction,

and adopts the Target Markman construction.

     Notably, the Court is not convinced by Dr. Souri’s testimony submitted on behalf of the

defendants in the Target Case and resubmitted by Defendants here. To begin, the Court is not


6
 Declaration of Dr. Shukri Souri in Support of Defendants’ Opening Claim Construction Brief (Dec. 11, 2020) in the
Target Case.

                                                       33
bound by unrebutted expert testimony on an issue of claim construction. See, e.g., Diebold Nixdorf,

Inc. v. ITC, 899 F.3d 1291, 1302 (Fed. Cir. 2018) (rejecting unrebutted expert testimony that a

term is structural). Indeed, the Federal Circuit has counseled that expert testimony on claim

construction, while potentially useful to a court, should be analyzed critically. See, e.g., Phillips v.

AWH Corp., 415 F.3d 1303, 1318 (Fed. Cir. 2005) (en banc) (“extrinsic evidence consisting of

expert reports and testimony is generated at the time of and for the purpose of litigation and thus

can suffer from bias”).

    Dr. Souri’s opinion on the structural nature of “circuitry” is not credible. Notably, Dr. Souri

opined that “the noun ‘second circuitry’ does not convey any structure to a POSITA.” Souri Decl.

¶ 24 (Dkt. No. 70-7 at 10). In contrast to this opinion, numerous courts have found that “circuit”

and variants connote structure. See, e.g., Apex Inc. v. Raritan Comput., Inc., 325 F.3d 1364, 1373

(Fed. Cir. 2003) (“it is clear that the term ‘circuit,’ by itself connotes some structure”); Linear

Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1319–21 (Fed. Cir. 2004) (“Technical

dictionaries, which are evidence of the understandings of persons of skill in the technical arts,

plainly indicate that the term ‘circuit’ connotes structure.”); Mass. Inst. of Tech. v. Abacus

Software, 462 F.3d 1344, 1355 (Fed. Cir. 2006) (“In contrast to the term ‘mechanism,’ dictionary

definitions establish that the term ‘circuitry,’ by itself, connotes structure.”); Power Integrations,

Inc. v. Fairchild Semiconductor Int’l, Inc., 711 F.3d 1348, 1364 (Fed. Cir. 2013) (“We have

previously held on several occasions that the term ‘circuit’ connotes structure.”). Dr. Souri did not

address this line of precedent and instead contradicted it in a conclusory fashion. This cannot

simply be swept aside by invoking Williamson v. Citrix Online, LLC, 792 F.3d 1339 (Fed. Cir.

2015). Notably, Williamson addressed whether there is “strong” presumption against applying

§ 112, ¶ 6 and whether overcoming the presumption required a “a showing that the limitation



                                                  34
essentially is devoid of anything that can be construed as structure.” Id. at 1349. Neither a “strong

presumption” nor a requirement to show that a limitation is essentially devoid of structure was

articulated in Apex Inc., Linear Tech., Mass. Inst. of Tech., or Power Integrations.

    Likewise, Dr. Souri’s opinion regarding the structural nature of the entire circuitry term is not

credible. Dr. Souri opined that:

       if asked to build a “second circuitry for automatically calling one of the plurality of
       telecommunications extensions in response to the user selecting one of the plurality
       of telecommunications extensions from the observed list, wherein the list of the
       plurality of telecommunications extensions is stored in a server in the second LAN,
       and is accessed by the first circuitry across the WAN,” a POSITA would be able to
       conceive of a number of different ways of doing so, and no specific structure is
       required by, or claimed, in the claims of the ’298 Patent. Conversely, a POSITA
       would not be able to determine that an item is “second circuitry” in and of itself;
       the noun in the phrase is instead defined solely by the function it performs.

Souri Decl. ¶ 24 (emphasis added) (Dkt. No. 70-7 at 10). The mere fact that the circuit is defined

by the function it performs does not overcome the presumption against applying § 112, ¶ 6. See,

e.g., Personalized Media Communs., L.L.C. v. ITC, 161 F.3d 696, 705 (Fed. Cir. 1998) (“the fact

that a ‘detector’ is defined in terms of its function … [does not] detract[] from the definiteness of

structure”); Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1008 (Fed. Cir. 2018) (“[T]he mere fact

that the disputed limitations incorporate functional language does not automatically convert the

words into means for performing such functions.”). Further, the mere fact that there may be a

“number of different ways” to implement the claimed circuit does not overcome the presumption

against applying § 112, ¶ 6. See, e.g., Personalized Media, 161 F.3d at 705 (“the fact that the term

‘detector’ does not connote a precise physical structure in the minds of those of skill in the art

[does not] detract[] from the definiteness of structure”); CCS Fitness, Inc. v. Brunswick Corp., 288

F.3d 1359, 1370 (Fed. Cir. 2002) (“a term need not connote a precise physical structure in order

to avoid the ambit of [§ 112, ¶ 6]”); Skky, Inc. v. MindGeek s.a.r.l., 859 F.3d 1014, 1019 (Fed. Cir.

2017) (“it is sufficient if the claim term is used in common parlance or by persons of skill in the
                                                 35
pertinent art to designate structure, even if the term covers a broad class of structures and even if

the term identifies the structures by their function”). Again, Dr. Souri did not address this line of

precedent and instead contradicted it in a conclusory fashion.

     Finally, Dr. Souri did not analyze whether the claim-recited functional language itself, when

read with the term “circuitry,” informed the structural nature of the limitation. The Federal Circuit

has instructed that claim recitation of the objectives or operation of a circuit denotes structure. See,

e.g., Linear Tech., 379 F.3d at 1320 (“when the structure-connoting term ‘circuit’ is coupled with

a description of the circuit's operation, sufficient structural meaning generally will be conveyed to

persons of ordinary skill in the art, and § 112 P 6 presumptively will not apply”); Mass. Inst. of

Tech., 462 F.3d at 1355 (“the term ‘circuit,’ combined with a description of the function of the

circuit, connoted sufficient structure to one of ordinary skill in the art to avoid 112 P6 treatment”);

Power Integrations, 711 F.3d at 1364 (“A description of the circuit's operation may provide

sufficiently definite structure [to maintain the presumption against § 112, ¶ 6].”). Again, Dr.

Souri’s opinion fails to address an issue that, according to Federal Circuit precedent, is critical to

determining whether § 112, ¶ 6 applies. This deficiency cannot simply be swept aside by

invoking Williamson. Ultimately, Dr. Souri’s opinion lacks the hallmarks of reliable expert

testimony.

     Accordingly, the Court rejects Defendants’ proposed constructions and determines that this

term has its plain and ordinary meaning without the need for further construction.

V.     CONCLUSION

     The Court adopts the constructions above for the disputed and agreed terms of the Asserted

Patents. Furthermore, the parties should ensure that all testimony that relates to the terms addressed

in this Order is constrained by the Court’s reasoning. However, in the presence of the jury the



                                                  36
parties should not expressly or implicitly refer to each other’s claim construction positions and

should not expressly refer to any portion of this Order that is not an actual construction adopted

by the Court. The references to the claim construction process should be limited to informing the

jury of the constructions adopted by the Court.
         SIGNED this 3rd day of January, 2012.
       SIGNED this 18th day of June, 2021.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE




                                               37
